DETAILED ACTION
Claims 1-20 are pending. Applicant’s submission filed on 09/08/2022 for a request for continued examination has been entered, and claims dated 09/08/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant states: “Applicant has amended the independent claims to include the subject matter of allowable claims 6, 13, and 19 to overcome the 35 U.S.C. § 103 rejections, and as such Applicant submits that the present claims are now in condition for allowance” (p. 9 of remarks).

Applicant’s remarks have been fully considered, but the Examiner respectfully disagrees that the present claims are now in condition for allowance because Applicant’s amendments have introduced claim objections, 35 U.S.C. 112(a) rejections, and 35 U.S.C. 112(b) rejections.

Allowable Subject Matter
Claims 1-4, 8-11, and 15-17 are allowed.
Claims 5-7, 12-14, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action and to include all the limitations of the base claim and any intervening claims.


Claim Objections
Claim 1 is objected to because of the following informality in this limitation in line 15: “the one or more interested parties”. Examiner believes Applicant intended to state: “

Claim 5 is objected to because of the following informality in this limitation in line 2: “detecting an object”. If this limitation refers the object as recited in claim 1 (which appears to be the case in support of Applicant’s specification [0034]), this limitation should state “detectingthe object”. Appropriate correction is required.

Claim 7 is objected to because of the following informality in this limitation in line 4: “the closest neighboring autonomous vehicle”. Examiner believes Applicant intended to state: “a closest neighboring autonomous vehicle”. Appropriate correction is required.

Claim 8 is objected to because of the following informality in this limitation in line 21: “the one or more interested parties”. Examiner believes Applicant intended to state: “

Claim 12 is objected to because of the following informality in this limitation in line 2: “detect an object”. If this limitation refers the object as recited in claim 8 (which appears to be the case in support of Applicant’s specification [0034]), this limitation should be “detectthe object”. Appropriate correction is required.

Claim 15 is objected to because of the following informality in this limitation in lines 24-25: “the one or more interested parties”. Examiner believes Applicant intended to state: “

Claim 18 is objected to because of the following informality in this limitation in line 2: “detect an object”. If this limitation refers the object as recited in claim 15 (which appears to be the case in support of Applicant’s specification [0034]), this limitation should be “detectthe object”. Appropriate correction is required.

Claim 20 is objected to because of the following informality in this limitation in line 5: “the closest neighboring autonomous vehicle”. Examiner believes Applicant intended to state: “a closest neighboring autonomous vehicle”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7, 12-14, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 5, claim 5 recites the limitation “detecting an object”. Claim 1 also recites “an object” and “determining an object’s direction”. Because claim 5 is dependent on claim 1, the Examiner understands that the order of the steps performed is first “determining an object’s direction” (claim 1) and then second, “detecting an object” (claim 5). However, performing these steps in this order is not supported by Applicant’s specification. 
	Specifically, at best, Applicant’s specification as originally filed in para. [0034] suggests the autonomous vehicle first identifies the object before determining the direction of movement of the object. That is, the step of “detecting an object” occurs before “determining an object’s direction”. 
	However, there is no indication that this order is swapped such that “determining an object’s direction” (claim 1) occurs before “detecting an object” (claim 5). Therefore, in view of the above, Examiner must conclude that the limitation in claim 5 “detecting an object” is not fully supported by the original disclosure. 
The Examiner suggests for the Applicant to roll up the limitation “detecting the object” into claim 1 and also have it be recited prior to “determining an object’s direction”. For examination purposes, the Examiner has interpreted “detecting the object” (claim 5) occurs prior to “determining an object’s direction” (claim 1). 
Claims 6-7 are similarly rejected, because of their dependencies on rejected claim 5, and for failing to cure the deficiencies listed above.

Regarding claim 12, claim 12 recites the limitation “detect an object”. Claim 8 also recites “an object” and “determine an object’s direction”. Because claim 12 is dependent on claim 8, the Examiner understands that the order of the steps performed is first “determine an object’s direction” (claim 12) and then second, “detect an object” (claim 8). However, performing these steps in this order is not supported by Applicant’s specification. 
	Specifically, at best, Applicant’s specification as originally filed in para. [0034] suggests the autonomous vehicle first identifies the object before determining the direction of movement of the object. That is, the step of “detecting an object” occurs before “determining an object’s direction”. 
	However, there is no indication that this order is swapped such that “determine an object’s direction” (claim 8) occurs before “detect an object” (claim 12). Therefore, in view of the above, Examiner must conclude that the limitation in claim 12 “detect an object” is not fully supported by the original disclosure. 
The Examiner suggests for the Applicant to roll up the limitation “detect the object” into claim 8 and also have it be recited prior to “determine an object’s direction”. For examination purposes, the Examiner has interpreted “detect the object” (claim 12) occurs prior to “determine an object’s direction” (claim 8). 
Claims 13-14 are similarly rejected, because of their dependencies on rejected claim 12, and for failing to cure the deficiencies listed above.

Regarding claim 18, claim 18 recites the limitation “detect an object”. Claim 15 also recites “an object” and “determine an object’s direction”. Because claim 18 is dependent on claim 15, the Examiner understands that the order of the steps performed is first “determine an object’s direction” (claim 15) and then second, “detect an object” (claim 18). However, performing these steps in this order is not supported by Applicant’s specification. 
	Specifically, at best, Applicant’s specification as originally filed in para. [0034] suggests the autonomous vehicle first identifies the object before determining the direction of movement of the object. That is, the step of “detecting an object” occurs before “determining an object’s direction”. 
	However, there is no indication that this order is swapped such that “determine an object’s direction” (claim 15) occurs before “detect an object” (claim 18). Therefore, in view of the above, Examiner must conclude that the limitation in claim 18 “detect an object” is not fully supported by the original disclosure. 
The Examiner suggests for the Applicant to roll up the limitation “detect the object” into claim 15 and also have it be recited prior to “determine an object’s direction”. For examination purposes, the Examiner has interpreted “detect the object” (claim 18) occurs prior to “determine an object’s direction” (claim 15). 
Claims 19-20 are similarly rejected, because of their dependencies on rejected claim 18, and for failing to cure the deficiencies listed above.

Claims 5-7, 12-14, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, claim 5 recites the limitation “detecting an object”. However, claim 3 is dependent on claim 1, and claim 1 also recites “an object”. In the case that claim 1 and claim 3 are referring to the same object (which appears to be the case in Applicant’s specification [0034]), the Examiner understands that the step of “detecting an object” (as recited in claim 3) occurs before the step of “determining an object’s direction” (as recited in claim 1) – as is supported by Applicant’s specification [0034]. It is not clear to the Examiner how one would be able to determining an object direction without detecting the object first. For examination purposes, the Examiner has interpreted “detecting the object” occurs prior to “determining an object’s direction”.
Claims 6-7 are similarly rejected, because of their dependencies on rejected claim 5, and for failing to cure the deficiencies listed above.

Regarding claim 12, claim 12 recites the limitation “detect an object”. However, claim 12 is dependent on claim 8, and claim 8 also recites “an object”. In the case that claim 8 and claim 12 are referring to the same object (which appears to be the case in Applicant’s specification [0034]), the Examiner understands that the step of “detect an object” (as recited in claim 12) occurs before the step of “determine an object’s direction” (as recited in claim 8) – as is supported by Applicant’s specification [0034]. It is not clear to the Examiner how one would be able to determining an object direction without detecting the object first. For examination purposes, the Examiner has interpreted “detect the object” occurs prior to “determine an object’s direction”.
Claims 13-14 are similarly rejected, because of their dependencies on rejected claim 12, and for failing to cure the deficiencies listed above.

Regarding claim 18, claim 18 recites the limitation “detect an object”. However, claim 18 is dependent on claim 15, and claim 15 also recites “an object”. In the case that claim 15 and claim 18 are referring to the same object (which appears to be the case in Applicant’s specification [0034]), the Examiner understands that the step of “detect an object” (as recited in claim 18) occurs before the step of “determine an object’s direction” (as recited in claim 15) – as is supported by Applicant’s specification [0034]. It is not clear to the Examiner how one would be able to determining an object direction without detecting the object first. For examination purposes, the Examiner has interpreted “detect the object” occurs prior to “determine an object’s direction”.
Claims 19-20 are similarly rejected, because of their dependencies on rejected claim 18, and for failing to cure the deficiencies listed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20210160749-A1: Lu discloses a UAV network and determining an object's flight direction (Fig. 4 object --user equipment (UE)-- direction shown in arrow; [0162] Preferably, the method may further include reporting one or more of height information, geographical location information, flight speed information and flight direction information of the user equipment).
US-20200126431-A1: Luckey discloses a mesh network and following the detected object, and performing handover ([0068] Examples of tasks that may be received include but are not limited to searching a region for an object, following an object […] automatically handing off to another drone; [0111] Consequently, unmanned helicopter 100A can return from patrol. In some embodiments, as discussed below, unmanned helicopter 100A may also hand off patrol duties to another, drone to provide continuous monitoring; [0122] For example, the replacement drone and unmanned helicopter 100A may be part of the same mesh network. The replacement(s) may be notified directly via the mesh network.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662